EXHIBIT 10(a)(2)


COMMERCIAL GUARANTY

Principal

Loan Date Maturity
Loan No
Call / Coll
Account Officer
Initials


References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing ” * * * ” has been omitted due to text length
limitations.


Borrower:



Guarantor:
HICKOK INCORPORATED
10514 DUPONT AVENUE
CLEVELAND, OH 44108-1348

SUPREME ELECTRONICS CORP.
1714 CARROLLTON AVE
GREENWOOD, MS  38930
Lender:



THE HUNTINGTON NATIONAL BANK
MIDDLEBURG HEIGHTS COMMERCIAL LENDING
P. 0. BOX 1558 - HZ0325
COLUMBUS, OH 43272-4195

--------------------------------------------------------------------------------

AMOUNT OF GUARANTY. The amount of this Guaranty is Unlimited.

CONTINUING UNLIMITED GUARANTY. For good and valuable consideration, SUPREME
ELECTRONICS CORP. (“Guarantor”) absolutely and unconditionally guarantees and
promises to pay to THE HUNTINGTON NATIONAL BANK (“Lender”) or its order, in
legal tender of the United States of America, the hdebtedness (as that term is
defined below) of HICKOK INCORPORATED (“Borrower”) to Lender on the terms and
conditions set forth in this Guaranty. Under this Guaranty, the liability of
Guarantor is unlimited and the obligations of Guarantor are continuing.

INDEBTEDNESS GUARANTEED. The Indebtedness guaranteed by this Guaranty includes
any and all of Borrower’s indebtedness to Lender and is used in the most
comprehensive sense and means and includes any and all of Borrower’s
liabilities, obligations and debts to Lender, now existing or hereinafter
incurred or created, including, without limitation, all loans, advances,
interest, costs, debts, overdraft indebtedness, credit card indebtedness, lease
obligations, other obligations, and liabilities of Borrower, or any of them, and
any present or future judgments against Borrower, or any of them; and whether
any such Indebtedness is voluntarily or involuntarily incurred, due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined;
whether Borrower may be liable individually or jointly with others, or primarily
or secondarily, or as guarantor or surety; whether recovery on the Indebtedness
may be or may become barred or unenforceable against Borrower for any reason
whatsoever; and whether the Indebtedness arises from transactions which may be
voidable on account of infancy, insanity, ultra vires, or otherwise
.
DURATION OF GUARANTY. This Guaranty will take effect when received by Lender
without the necessity of any acceptance by Lender, or any notice to Guarantor or
to Borrower, and will continue in full force until all Indebtedness incurred or
contracted before receipt by Lender of any notice of revocation shall have been
fully and finally paid and satisfied and all of Guarantor’s other obligations
under this Guaranty shall have been performed in full. If Guarantor elects to
revoke this Guaranty, Guarantor may only do so in writing. Guarantor’s written
notice of revocation must be mailed to Lender, by certified mail, at Lender’s
address listed above or such other place as Lender may designate in writing.
Written revocation of this Guaranty will apply only to advances or new
Indebtedness created after actual receipt by Lender of Guarantor’s written
revocation. For this purpose and without limitation, the term “new Indebtedness”
does not include Indebtedness which at the time of notice of revocation is
contingent, unliquidated, undetermined or not due and which later becomes
absolute, liquidated, determined or due. This Guaranty will continue to bind
Guarantor for all Indebtedness incurred by Borrower or committed by Lender prior
to receipt of Guarantor’s written notice of revocation, including any
extensions, renewals, substitutions or modifications of the Indebtedness. All
renewals, extensions, substitutions, and modifications of the Indebtedness
granted after Guarantor’s revocation, are contemplated under this Guaranty and,
specifically will not be considered to be new Indebtedness. This Guaranty shall
bind Guarantor’s estate as to Indebtedness created both before and after
Guarantor’s death or incapacity, regardless of Lender’s actual notice of
Guarantor’s death. Subject to the foregoing, Guarantor’s executor or
administrator or other legal representative may terminate this Guaranty in the
same manner in which Guarantor might have terminated it and with the same
effect. Release of any other guarantor or termination of any other guaranty of
the lndebtedness shall not affect the liability of Guarantor under this
Guaranty. A revocation Lender receives from any one or more Guarantors shall not
affect the liability of any remaining Guarantors under this Guaranty. It is
anticipated that fluctuations may occur in the aggregate amount of Indebtedness
covered by this Guaranty, and Guarantor specifically acknowledges and agrees
that reductions in the amount of Indebtedness, even to zero dollars ($0.00),
prior to Guarantor’s written revocation of this Guaranty shall not constitute a
termination of this Guaranty. This Guaranty is binding upon Guarantor and
Guarantor’s heirs, successors and assigns so long as any of the guaranteed
Indebtedness remains unpaid and even though the Indebtedness guaranteed may from
time to time be zero dollars ($0.00).

GUARANTOR’S AUTHORIZATION TO LENDER. Guarantor authorizes Lender, either before
or after any revocation hereof, without notice or demand and without lessening
Guarantor’s liability under this Guaranty, from time to time: (A) prior to
revocation as set forth above, to make one or more additional secured or
unsecured loans to Borrower, to lease equipment or other goods to Borrower, or
otherwise to extend additional credit to Borrower; (B) to alter, compromise,
renew, extend, accelerate, or otherwise change one or more times the time for
payment or other terms of the Indebtedness or any part of the Indebtedness,
including increases and decreases of the rate of .interest on the indebtedness;
extensions may be repeated and may be for longer than the original loan term;
(C) to take and hold security for the payment of this Guaranty or the
Indebtedness, and exchange, enforce, waive, subordinate, fail or decide not to
perfect, and release any such security, with or without the substitution of new
collateral; (D) to release, substitute, agree not to sue, or deal with any one
or more of Borrower’s sureties, endorsers, or other guarantors on any terms or
in any manner Lender may choose; (E) to determine how, when and what application
of payments and credits shall be made on the Indebtedness (F) to apply such
security and direct the order or manner of sale thereof, including without
limitation, any nonjudicial sale permitted by the terms of the controlling
security agreement or deed of trust, as Lender in its discretion may determine;
(G) to sell, transfer, assign or grant participations in all or any part of the
Indebtedness; and (H) to assign or transfer this Guaranty in whole or in part.

GUARANTOR’S REPRESENTATIONS AND WARRANTIES. Guarantor represent’s and warrants
to Lender that (A) no representations or agreements of any kind have been made
to Guarantor which would limit or qualify in any way the terms of this Guaranty;
(B) this Guaranty is executed at Borrower’s request and not at the request of
Lender; (C) Guarantor has full power, right and authority to enter into this
Guaranty; (D) the provisions of this Guaranty do not conflict with or result in
a default under any agreement or other instrument binding upon Guarantor and do
not result in a violation of any law, regulation, court decree or order
applicable to Guarantor; (E) Guarantor has not and will not, without the prior
written consent of Lender, sell, lease, assign, encumber, hypothecate, transfer,
or otherwise dispose of all or substantially all of‘Guarantor’s assets, or any
interest therein; (F) upon Lender’s request, Guarantor will provide to Lender
financial and credit information in form acceptable to Lender, and all such
financial information which currently has been, and all future financial
information which will be provided to Lender is and will be true and correct in
all material respects and fairly present Guarantor’s financial condition as of
the dates the financial information is provided; (G) no material adverse change
has occured in Guarantor’s financial condition since the date of the most recent
financial statements provided to Lender and no event has occurred which may
materially adversely affect Guarantor’s financial condition; (H) no litigation,
claim, investigation, administrative proceeding or similar action (including
those for unpaid taxes) against Guarantor is pending or threatened; (I) Lender
has made no representation to Guarantor as to the creditworthiness of Borrower;
and (J) Guarantor has established adequate means of obtaining from Borrower on a
continuing basis information regarding Borrower’s financial condition. Guarantor
agrees to keep adequately informed from such means of any facts, events, or
circumstances, which might in any way affect Guarantor’s risks under this
Guaranty, and Guarantor further agrees that, absent a request for information,
Lender shall have no obligation to disclose to Guarantor any information or
documents acquired by Lender in the course of its relationship with Borrower.

GUARANTOR’S WAIVERS. Except as prohibited by applicable law, Guarantor waives
any right to require Lender (A) to continue lending money or to extend other
credit to Borrower; (B) to make any presentment, protest, demand, or notice of
any kind, including notice of any nonpayment of the Indebtedness or of any
nonpayment related to any collateral, or notice of any action or nonaction on
the part of Borrower, Lender, any surety, endorser, or other guarantor in
connection with the indebtedness or in connection with the creation of new or
additional loans or obligations; (C) to resort for payment or to proceed
directly or at once against any person, including Borrower or any other
guarantor; (D) to proceed directly against or exhaust any collateral held by
Lender from Borrower, any other guarantor, or any other person; (E) to give
notice of the terms, time, and place of any public or private sale of personal
property security held by Lender from Borrower or to comply with any other
applicable provisions of the Uniform Commercial Code; (F) to pursue any other
remedy within Lender’s power; or (G) to commit any act or omission of any kind,
or at any time, with respect to any matter whatsoever.

In addition to the waivers set forth above, if now or hereafter Borrower is or
shall become insolvent and the Indebtedness shall not at all times until paid be
fully secured by collateral pledged by Borrower, Guarantor hereby forever waives
and gives up in favor of Lender and Borrower, and Lender’s and Borrower’s
respective successors, any claim or right to payment Guarantor may now have or
hereafter have or acquire against Borrower, by subrogation or otherwise, so that
at no time shall Guarantor be or become a “creditor” of Borrower within the
meaning of 11 U.S.C. section 547(b), or any successor provision of the Federal
bankruptcy laws.

Guarantor also waives any and all rights or defenses arising by reason of (A)
any “one action” or “anti-deficiency” law or any other law which may prevent
Lender from bringing any action, including a claim for deficiency, against
Guarantor, before or after Lender’s commencement or completion of any
foreclosure action, either judicially or by exercise of a power of sale; (B) any
election of remedies by Lender which destroys or otherwise adversely affects
Guarantor’s subrogation rights or Guarantor’s rights to proceed against Borrower
for reimbursement, including without limitation, any loss of rlghts Guarantor
may suffer by reason of any law limiting, qualifying, or discharging the
Indebtedness; (C) any

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10(a)(2) Page 2


COMMERCIAL GUARANTY
(CONTINUED)


> --------------------------------------------------------------------------------

disability or other defense of Borrowrer, of any other guarantor, or of any
other person, or by reason of the cessation of Borrower’s liability from any
cause whatsoever, other than payment in full in legal tender, of the
Indebtedness; (D) any right to claim discharge of the Indebtedness on the basis
of unjustified impairment of any collateral for the Indebtedness; (E) any
statute of limitations, if at any time any action or suit brought by Lender
against Guarantor is commenced, there is outstanding Indebtedness of Borrower to
Lender which is not barred by any applicable statute of limitations; or (F) any
defenses given to guarantors at law or in equity other than actual payment and
performance of the Indebtedness. If payment is made by Borrower, whether
voluntarily or otherwise, or by any third party, on the Indebtedness and
thereafter Lender is forced to remit the amount of that payment to Borrower’s
trustee in bankruptcy or to any similar person under any federal or state
bankruptcy law or law for the relief of debtors, the Indebtedness shall be
considered unpaid for the purpose of the enforcement of this Guaranty.

Guarantor further waives and agrees not to assert or claim at any time any
deductions to the amount guaranteed under this Guaranty for any claim of setoff,
counterclaim, counter demand, recoupment or similar right, whether such claim,
demand or right may be asserted by the Borrower, the Guarantor, or both.

GUARANTOR’S UNDERSTANDING WITH RESPECT TO WAIVERS. Guarantor warrants and agrees
that each of the waivers set forth above is made with Guarantor’s full knowledge
of its significance and consequences and that, under the circumstances, the
waivers are reasonable and not contrary to public policy or law. If any such
waiver is determined to be contrary to any applicable law or public policy, such
waiver shall be effective only to the extent permitted by law or public policy.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Guarantor’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Guarantor holds
jointly with someone else and all accounts Guarantor may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Guarantor authorizes Lender, to the
extent permitted by applicable law, to hold these funds if there is a default,
and Lender may apply the funds in these accounts to pay what Guarantor owes
under the terms of this Guaranty.

SUBORDINATION OF BORROWER’S DEBTS TO GUARANTOR. Guarantor agrees that the
Indebtedness of Borrower to Lender, whether now existing or hereafter created,
shall be superior to any claim that Guarantor may now have or hereafter acquire
against Borrower, whether or not Borrower becomes insolvent. Guarantor hereby
expressly subordinates any claim Guarantor may have against Borrower, upon any
account whatsoever, to any claim that Lender may now or hereafter have against
Borrower. In the event of insolvency and consequent liquidation of the‘assets of
Borrower, through bankruptcy, by an assignment for the benefit of creditors, by
voluntary liquidation, or otherwise, the assets of Borrower applicable to the
payment of the claims of both Lender and Guarantor shall be paid to Lender and
shall be first applied by Lender to the Indebtedness of Borrower to Lender.
Guarantor does hereby assign to Lender all claims which it may have or acquire
against Borrower or against any assignee or trustee in bankruptcy of Borrower;
provided however, that such assignment shall be effective only for the purpose
of assuring to Lender full payment in legal tender of the Indebtedness. If
Lender so requests, any notes or credit agreements now or hereafter evidencing
any debts or obligations of Borrower to Guarantor shall be marked with a legend
that the same are subject to this Guaranty and shall be delivered to Lender.
Guarantor agrees, and Lender is hereby authorized, in the name of Guarantor,
from time to time to execute and file financing statements and continuation
statements and to execute such other documents and to take such other actions as
Lender deems necessary or appropriate to perfect, preserve and enforce its
rights under this Guaranty.

CONFESSION OF JUDGEMENT. Guarantor hereby irrevocably authorizes and empowers
any attorney-at-law, including an attorney hired by Lender, to appear in any
court of record and to confess judgement against Guarantor for the unpaid amount
of this Guaranty as evidenced by an affadavit signed by an officer of Lender
setting forth the amount then due, attorney's fees plus costs of suit, and to
release all errors, and waive all rights of appeal. If a copy of this Guaranty,
verified by an affadavit, shall have been filed in the proceeding, it will not
be necessary to file the original as a warrant of attorney. Guarantor waives the
right to any stay of execution and the benefit of all exemption laws now or
hereafter in effect. No single exercise of the foregoing warrant and power to
confess judgement will be deemed to exhaust the power, whether or not any such
exercise shall be held by any court to be invalid, voidable, or void; but the
power will continue undiminished and may be exercised from time to time as
Lender may elect until all amounts owing on this Guaranty have been paid in
full. Guarantor waives any conflict of interest that an attorney hired by Lender
may have in acting on behalf of Guarantor in confessing judgement against
Guarantor while such attorney is retained by Lender. Guarantor expressly
consents to such attorney acting for Guarantor in confessing judgement.

MISCELLANEOUS PROVISIONS. The following miscellaneous provisions are a part
of’this Guaranty:

> Amendments. This Guaranty, together with any Related Documents, constitutes
> the entire understanding and agreement of the parties as to the matters set
> forth in this Guaranty. No alteration of or amendment to this Guaranty shall
> be effective unless given in writing and signed by the party or parties sought
> to be charged or bound by the alteration or amendment.
> 
> Attorneys’ Fees: Expenses. Guarantor agrees to pay upon demand all of Lender’s
> costs and expenses, including Lender’s attorneys’ fees and Lender’s legal
> expenses, incurred in connection with the enforcement of this Guaranty. Lender
> may hire or pay someone else to help enforce this Guaranty, and Guarantor
> shall pay the costs and expenses of such enforcement. Costs and expenses
> include Lender’s attorneys’ fees and legal expenses whether or not there is a
> lawsuit, including attorneys’ fees and legal expenses for bankruptcy
> proceedings (including efforts to modify or vacate any automatic stay or
> injunction), appeals, and any anticipated post-judgment collection services.
> Guarantor also shall pay all court costs and such additional fees as may be
> directed by the court.
> 
> Caption Headings. Caption headings in this Guaranty are for convenience
> purposes only and are not to be interpret or define the provisions of this
> Guaranty.
> 
> Governing Law. This Guaranty will be governed by, construed and enforced in
> accordance with law and the laws of the State of Ohio. This Guaranty has been
> accepted by Lender in the State of Ohio.
> 
> Integration. Guarantor further agrees that Guarantor has read and fully
> understands the terms of this Guaranty; Guarantor has had the opportunity to
> be advised by Guarantor’s attorney with respect to this Guaranty; the Guaranty
> fully reflects Guarantor’s intentions and parol evidence is not required to
> interpret the terms of this Guaranty. Guarantor hereby indemnifies and holds
> Lender harmless from ail losses, claims, damages, and costs (including
> Lender’s attorneys’ fees) suffered or incurred.by Lender as a result of any
> breach by Guarantor of the warranties, representations and agreements of this
> paragraph.
> 
> Interpretation. In all cases where there is more than one Borrower or
> Guarantor, then all words used in this Guaranty in the singular shall be
> deemed to have been used in the plural where the context and construction so
> require; and where there is more than one Borrower named in this Guaranty or
> when this Guaranty is executed, by more than one Guarantor, the words
> “Borrower” and “Guarantor” respectively shall mean all and any one or more of
> them. The words “Guarantor,, ” ‘“Borrower,” and “Lender” include the heirs,
> successors, assigns, and transferees of each of them. If a court finds that
> any provision of this Guaranty is not valid or should not be enforced, that
> fact by itself will not mean that the rest of this Guaranty will not be valid
> or enforced. Therefore, a court will enforce the rest of the provisions of
> this Guaranty even if a provision of this Guaranty may be found to be invalid
> or unenforceable. If any one or more of Borrower or Guarantor are
> corporations, partnerships, limited liability companies, or similar entities,
> it is not necessary for Lender to inquire into the powers of Borrower or
> Guarantor or of the officers, directors, partners, managers, or other agents
> acting or purporting to act on their behalf, and any Loan indebtedness made or
> created in reliance upon the professed exercise of such powers shall be
> guaranteed under this Guaranty.
> 
> Notices. Any notice required to be given under this Guaranty shall be given in
> writing, and, except for revocation notices by Guarantor, shall be effective
> when actually delivered, when actually received by telefacsimile (unless
> otherwise required by law), when deposited with a nationally recognized
> overnight courier, or, if mailed, when deposited in the United States mail, as
> first class, certified or registered mail postage prepaid, directed to the
> addresses shown near the beginning of this Guaranty. All revocation notices by
> Guarantor shall be in writing and shall be effective upon delivery to Lender
> as provided in the section of this Guaranty entitled “DURATION OF GUARANTY.”
> Any party may change its address for notices under this Guaranty by giving
> formal written notice to the other parties, specifying that the purpose of the
> notice is to change the party’s address. For notice purposes, Guarantor agrees
> to keep Lender informed at all times of Guarantor’s current address. Unless
> otherwise provided or required by law, if there is more than one Guarantor,
> any notice given by Lender to any Guarantor is deemed to be notice given to
> all Guarantors.
> 
> No Waiver by Lender. Lender shall not be deemed to have waived any rights
> under this Guaranty unless such waiver is given in writing and signed by
> Lender. No delay or omission on the part of Lender in exercising any right
> shall operate as a waiver of such right or any other right. A waiver by Lender
> of a provision of this Guaranty shall not prejudice or constitute a waiver of
> Lender’s right otherwise to demand strict compliance with that provision or
> any other provision of this Guaranty. No prior waiver by Lender, nor any
> course of dealing between Lender and Guarantor, shall constitute a waiver of
> any of Lender’s rights or of any of Guarantor’s obligations as to any future
> transactions. Whenever the consent of Lender is required under this Guaranty,
> the granting of such consent by Lender in any instance shall not constitute
> continuing consent to subsequent instances where such consent is required and
> in all cases such consent may be granted or withheld in the sole discretion of
> Lender.
> 
> Successors and Assigns. Subject to any limitations stated in this Guaranty on
> transfer of Guarantor’s interest, this Guaranty shall be binding upon and
> inure to the benefit of the parties, their successors and assigns.
> 
> Waive Jury. Lender and Guarantor hereby waive the right to any jury trial in
> any action, proceeding, or counterclaim brought by either Lender or Borrower
> against the other.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10(a)(2) Page 3


COMMERCLAL GUARANTY
(CONTINUED)

--------------------------------------------------------------------------------

DEFINITIONS. The following capitalized words and terms shall have the following-
meanings when used in this Guaranty. Unless specifically stated to the contrary,
all references to dollar amounts shall mean amounts in lawful money of the
United States of America. Words and terms used in the singular shall include the
pluraI,.and the plural shall include the singular, as the context may require.
Words and terms not otherwise defined in this Guaranty shall have the meanings
attributed to such terms in the Uniform Commercial Code:

> Borrower. The word “Borrower” means HICKOK INCORPORATED, and all other persons
> and entities signing the Note in whatever capacity.
> 
> Guarantor. The word “Guarantor” means each and every person or entity signing
> this Guaranty, including without limitation SUPREME ELECTRONICS CORP.
> 
> Guaranty. The word “Guaranty” means the guaranty from Guarantor to Lender,
> including without limitation a guaranty of all or part of the Note
> 
> Indebtedness. The word “Indebtedness” means Borrower’s indebtedness to Lender
> as more particularly described in this Guaranty.
> 
> Lender. The word “Lender” means THE HUNTINGTON NATIONAL BANK, its successors
> and assigns.
> 
> Related Documents. The words “Related Documents” mean all promissory notes,
> credit agreements, loan agreements, environmental agreements, guaranties,
> security agreements, mortgages, deeds of trust, security deeds, collateral
> mortgages, and all other instruments, agreements and documents,whether now or
>  hereafter existing, executed in connection with the Indebtedness.


GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS COMMERCIAL
GUARANTY AND GUARANTOR AGREES TO ITS TERMS. THIS COMMERCIAL GUARANTY IS DATED  
3-15-02  .



NOTICE: FOR THIS NOTICE "YOU" MEANS THE GUARANTOR AND "CREDITOR" AND "HIS" MEANS
LENDER.

WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGEMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.




GUARANTOR:



SUPREME ELECTRONICS CORP.



By: /s/ Robert L. Bauman
ROBERT L. BAUMAN,
CHAIRMAN of SUPREME ELECTRONICS CORP.

--------------------------------------------------------------------------------